Citation Nr: 1144715	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  08-11 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for Hodgkin's lymphoma. 


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty for training from July 2001 to November 2001 and on active duty from January 2003 to May 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on an appeal from a July 2007 rating decision that was issued by the Regional Office (RO) in Jackson, Mississippi.  The file was forwarded to the Board from the Philadelphia, Pennsylvania RO, which otherwise has jurisdiction of the claims file. 

This appeal was remanded for further development in August 2010.  Requested development has been completed and this matter is returned to the Board for further consideration.


FINDINGS OF FACT

1.  The preponderance of the evidence reflects that a back disorder was not manifested during service, nor was it caused by arthritis being manifest to a compensable degree within a year of discharge; nor has it been shown to be causally related to any aspect of service, to include service under combat conditions in Iraq. 

2.  Although a hearing loss was noted on entry and exposure to acoustic trauma in service is conceded, the competent evidence does not show the Veteran to have a current hearing loss disability of either ear. 

3.  Claimed radiation exposure has not been verified through official sources. 

4.  The preponderance of the evidence reflects that Hodgkin's lymphoma was not manifested during service, nor was it manifest to a compensable degree within a year of discharge.  It has not been shown that Hodgkin's lymphoma is causally related to any aspect of service, to include service under combat conditions in Iraq (including claimed radiation exposure). 


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309(2011). 

2.  Bilateral hearing loss disability was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

3.  Hodgkin's lymphoma was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist 

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In the present case, the Veteran's claim for service connection was received in January 2006, and duty to assist letters were sent in May 2006, July 2006, August 2006, February 2007 and June 2007 prior to the July 2007 adjudication of the claims on the merits.  The May 2006 letter described the evidence necessary to substantiate a claim for service connection, VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and the Veteran's duties in obtaining information and evidence to substantiate his claims, and provided other pertinent information regarding VCAA.  The letters sent in July 2006 and February 2007 notified him of the unavailability of complete service treatment records.  The August 2006 letter provided further notice regarding his claim for Hodgkin's disease based on radiation exposure.  Additional notice was sent in September 2010.  Thereafter the claim was reviewed and a supplemental statement of the case (SSOC) was issued in August 2011. 

Hence, while some of this notice was provided after the initial rating action on appeal, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376   (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or an SSOC, is sufficient to cure a timing defect).  Thus, any VCAA notice error in regard to the issues decided herein is deemed harmless and does not preclude appellate consideration of the matters decided on appeal.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c), (d).  Available service treatment and personnel records were previously obtained and associated with the claims file.  

After exhausting all available means, including contacting the National Personnel Record Center (NPRC), in a July 2006 formal finding of unavailability, the RO found that complete service treatment records were unavailable.  Thus, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64  (1995). 

The Veteran was duly notified of the unavailabity of his complete service treatment records and personnel records in the July 2006 letter and again in February 2007.  

Attempts were also made to verify the Veteran's claimed radiation exposure through official sources.  The RO submitted a request to verify possible radiation exposure to the Propenency Office for Preventative Medicine in February 2007.  In March 2007, the Office sent a reply stating that this office could not adequately assess the Veteran's claim without further documentation from relevant personnel and medical records.  The RO sent a letter to the Veteran requesting more detailed information in regards to his claimed radiation exposure in June 2007.  The Veteran's response in July 2007 indicated that there was no way of determining the amount of exposure to radiation.

VA and private medical records were obtained.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A ; 38 C.F.R. § 3.159.  The VA examinations in October 2010 included review of the claims file and examination of the Veteran. 

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate his claim for service connection, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Service Connection-General Considerations and Analysis 

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, sensorineural hearing loss and Hodgkin's disease when manifested to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of a Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d) . 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112   (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494   (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469   (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405   (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95   (lay person may provide eyewitness account of medical symptoms); see also Harvey v. Brown, 6 Vet. App. 390, 394   (1994). 

The Veteran, as a lay witness, can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

In Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 


A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A.  Service Connection for a  Back disorder-Factual Background and Analysis

Available service treatment records show that on a November 2000 pre screening examination, the Veteran denied back trouble.   On his December 2000 reserve enlistment examination, his back was evaluated as normal.  On his report of medical history, the Veteran was asked to indicate whether he had any back problems or other orthopedic complaints.  For each such request he checked a box indicating no such problems.  On pre-deployment assessment for Operation Enduring Freedom, the Veteran's health was described as good.  The Veteran was in Iraq from April 2003 to April 2004 with the 733rd Transport Company.  His Military Occupational Specialty (MOS) was that of a motor transport operator.  The available service treatment records did not show any treatment for back complaints.  

On his January 2006 claim for service connection for a back disorder, the Veteran indicated that his back disorder began in January 2005.  The Veteran has not specifically reported treatment for back problems during service.  He has, however, argued that his back has a lot of pain that he states was caused from driving and bouncing around in a military vehicle for a year.  

In July 2006, the Veteran was notified of the unavailability of service treatment records.  


Private treatment records show treatment for Hodgkin's lymphoma diagnosed in August 2005, with treatment continuing through June 2006.  There is no mention of any back problems in these private records.  On an August 2005 consult sheet relating to treatment for Hodgkin's lymphoma, it was noted that the Veteran gave a history of working a post-service job at a tire place that kept him physically active.  

VA records from 2006 provide the first documented evidence of back complaints.  A January 2006 record noted complaints of back pain, with a history that included service in Iraq and treatment for Hodgkin's lymphoma, currently on chemotherapy.  His back pain was said to be present since he came back from Iraq.  He took Oxycontin.  Examination revealed mild tenderness at the L4-5 area.  He was assessed with chronic backache.  X-rays were ordered.  An April 2005 follow-up noted his chronic back pain with X-ray showing L5 spondylosis with spondylolisthesis.  The diagnosis was chronic back pain. 

The report of an October 2010 VA examination included a note indicating that the claims file had been reviewed.  The onset of the Veteran's spine condition was noted to have no specific date of injury.  The Veteran reported low back discomfort after returning from Iraq.  He described bouncing around in a vehicle which precipitated his discomfort.  The course since onset was stable.  There was no history of hospitalization, surgery, spine trauma or spine neoplasm.  The Veteran reported daily moderate flare ups and back pain for hours.  He denied any neurological complications, or bowel/bladder complications.  

Examination revealed normal posture and gait, with no abnormal curvatures of the spine.  There was no spasm, atrophy, guarding, pain on motion, tenderness, or weakness.  The Veteran's active range of motion was noted to be from 0 degrees to 90 degrees of flexion.  Range of motion testing showed that extension, bilateral rotation and bilateral lateral flexion were all to 30 degrees.  He had no pain on motion, nor did he have any additional loss on repetitive motion.  His reflexes were 2+ throughout and motor exam was 5/5 throughout.  X-ray was taken and the impression was bilateral L5 spondylolysis with Grade I anteriorlisthesis of L5 on S1.  This was not significantly changed from the 2006 X-ray.  The examination also recited findings from the January 2006 X-ray report which gave an impression of L5 spondylosis with spondylolisthesis and disc space narrowing.   The final diagnosis was chronic lumbar muscle strain, stable.  

The examiner was asked to provide an opinion as to the likelihood that the Veteran's back disorder was related to service.  The examiner stated that based on the findings at that time, the Veteran's back condition in the service was not documented.  He stated that any back problems during service would be considered acute and transitory with no objective evidence of a back condition provided.  The examiner gave the following opinion:

There was no indication of chronicity or continuity of treatment, and no indication that any presently noted spine condition is associated, caused by, or the result of any spine condition noted on active duty with the currently available data.

He went on to opine as follows:

There was no evidence of claims file or history obtained today of chronicity or recurrence in the military.  

The examiner noted that epidemiologic studies show associations between multiple environmental factors and the development of disc degeneration.  These did include truck driving, but also included heavy lifting, smoking, and obesity as major risk factors.  The examiner also noted another study supported the theory that degeneration of the disc has a complex multifactorial etiology.  He noted that which factors initiated the events and the degenerative cascade was a question that remains unanswered, but most evidence pointed to an age related process influenced primarily by mechanical and genetic factors.  

Based on a review of the foregoing the Board finds that service connection is not warranted for a back disorder.  There is no evidence of a back injury or back problems shown in service, and the Veteran has not reported that he had any back problems during service.  In fact, the Veteran specifically stated on his claim for service connection that his back problems began in January 2005.  
Although the Veteran is competent to testify as to having spent a year bouncing vehicles in 2003, and he believes that that this is the cause of his back problems, the Board cannot ignore the fact that there is no evidence of complaints or findings related to back problems until January 2006.  The Veteran as a lay person is competent to report as to the nature, severity and frequency of his symptoms. See Layno v. Brown, 6 Vet. App. 465,474   (1994).  Here, however, the Veteran himself is not reporting that he had any symptoms until after service.  

In this case, the Veteran has a currently diagnosed back disorder, but the evidence of record is against a finding that this condition is related to service.  There is also no evidence of arthritis being manifested within one year after service, thus service connection on a presumptive basis is not warranted.  

While the Veteran may believe that bouncing around in the vehicles during service caused his current back complaints, he is not shown to be medically qualified to provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95   (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir 2007) (holding that a layperson may provide competent evidence to establish a diagnosis where the lay person is "competent to identify the medical condition").  The competent medical opinion on file weighs against the Veteran's assertion.  The examiner in the October 2010 VA examination stated that the Veteran's current back problems are less likely than not related to service, and that examiner provided a clear rationale explaining his opinion.  

Here, there is no documented inservice injury, no indication of a back problem during service, and no medical evidence linking the current back problems to service.  The Veteran has some current back problems, however, they have not been linked to service.  While the Veteran asserts that his back problems are due to bouncing around in military vehicles, they only medical opinion of record relating to the likelihood that such back problems are related to service weighs against the Veteran's claim.   

The preponderance of the evidence is against the Veteran's claim for service connection.   Accordingly the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 


B.  Service Connection for Hearing Loss-Factual Background and Analysis

The Veteran alleged in his January 2006 claim that his hearing seems worse since riding in a noisy vehicle and firing different weapons during service.  As hearing loss was noted on entry, he essentially alleges aggravation of a preexisting condition.  Additionally, because this defect was noted on entry, the Veteran is not presumed to have been in sound condition when he entered service.  See 38 C.F.R. § 3.305(b). 

In order for VA to award service connection, there must be competent evidence of a current disability, of incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service disease or injury and the current disability.   

In order for hearing loss to be considered a disability for VA compensation purposes, that hearing loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

As discussed below, the Veteran's hearing loss is not so severe as to constitute a disability under  38 C.F.R. § 3.385.  The claim for service connection for hearing loss is essentially denied because the evidence does not show that the Veteran has a hearing loss disability for VA compensation purposes. 

Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service. Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss. Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

Service treatment records reveal that on the December 2000 reserve entrance examination, the Veteran was shown to have defective hearing in both ears, although the physical appearance of the ears was normal on examination.  His pure tone audiology results showed that the right ear measured 10 decibels, 10 decibels, 30 decibels, 20 decibels and 20 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  His left ear measured 30 decibels, 50 decibels, 45 decibels, 40 decibels and 35 decibels at these same frequencies.  It was noted that he failed the hearing test and wanted to have a new examination.  The second hearing test results showed that the right ear measured 25 decibels, 55 decibels, 35 decibels, 30 decibels and 30 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  His left ear measured 25 decibels, 40 decibels, 30 decibels, 25 decibels and 30 decibels at these same frequencies.  His hearing defect described as "deafness" was deemed a disqualifying defect.  Regardless, the Veteran was granted a waiver in January 2001.  

Available service treatment records are negative for any reference to hearing loss, testing for hearing or ear problems in general.  The Veteran has referred to noise exposure from serving in his MOS as a truck driver in Iraq, and such exposure is conceded.  

Post service, no mention of hearing problems is made until the Veteran was seen at VA in January 2006 for preventative health screening.  He complained of hearing loss in both ears.  An audiological consult was ordered.  He underwent examination in February 2006.  His pure tone audiology results showed that on air conduction testing the right ear measured 20 decibels, 15 decibels, 20 decibels, 10 decibels and 10 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  His left ear measured 10 decibels, 15 decibels, 15 decibels, 10 decibels and 10 decibels at these same frequencies.  Bone conduction was also done on the right ear only, with similar results, with findings of 10 decibels, 10 decibels, 15 decibels, and 10 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, and 4000 Hertz, respectively.  No results for 3000 Hertz were reported.  Bone conduction was not done for the left ear.  The impression was that the right ear hearing was within normal limits with excellent speech discrimination at conversational listening level.  The left ear hearing was also within normal limits with excellent speech discrimination.

The report of an October 2010 VA examination for ear disorders included review of the claims file, and the examiner noted the history of the Veteran having obtained a medical waiver for a failed hearing test prior to entry into service.  The normal hearing shown in results of the VA testing in February 2006 was also noted.  The Veteran's chief complaint in the current examination was hearing loss, with situation of greatest difficulty in hearing people.  His history included hazardous noise exposure in service as a truck driver, with noise from trucks, guns and explosions.  He reported using hearing protection.  He was noted to serve in the reserves from January 2001 to present.  He denied any history of occupational or recreational noise exposure as a civilian.  He reported a history of occasional vertigo, with the last episode one year ago, and also of ear pain usually on the right.  He also reported recurrent tinnitus bilaterally since he returned home from deployment.  It was intermittent and occurred about once or twice a month.  

His pure tone audiology results showed that on air conduction testing the right ear measured 20 decibels, 20 decibels, 20 decibels, 15 decibels and 15 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 Hertz, respectively.  His left ear measured 20 decibels, 20 decibels, 20 decibels, 15 decibels and 15 decibels at these same frequencies.  Speech recognition using the Maryland CNC was 98 percent in the right ear and 100 percent in the left ear.  The diagnosis was that the Veteran had normal hearing with excellent speech discrimination bilaterally.  These results were noted to be consistent with the findings from the February 2006 audiology examination.  The 2006 and 2010 findings showing no hearing loss were inconsistent with the enlistment record on file that showed hearing loss.  The examiner stated that because no further testing was done in service following the December 2000 testing on entrance, it was not possible to know whether the Veteran had an infection or other component to hearing loss at enlistment that later resolved.  Regardless, it is clear that the Veteran's current hearing test results did not indicate the need for a medical referral.  

Based on a review of the evidence, it is clear that the Veteran does not presently have a hearing loss disability as defined by 38 C.F.R. § 3.385.  With no current hearing loss disability, the Board finds that the preponderance of the evidence is against the award of service- connection for hearing loss, including as based on aggravation.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b) .

While there is evidence of an apparent hearing loss shown under the criteria of 38 C.F.R. § 3.385 prior to entry in December 2000, this appears to have been an acute and transitory finding, with no subsequent evidence of a disability shown in service, and completely normal findings shown post service, to include as recently as October 2010.  No further testing for hearing loss was done during service.  Records subsequent to service show audiometric findings that do not rise to such a level of severity as to qualify as a hearing loss disability under 38 C.F.R. § 3.385 . 

Most recently, the October 2010 VA examination's audiometric findings and opinions specifically indicated that there is no hearing loss disability under the VA criteria. 

In addition to the medical evidence, the Board has considered the Veteran's assertions advanced to support this claim.  The Veteran is competent, as a layperson, to report that as to which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is fully competent to say testify that his hearing is not as good as it used to be, and VA finds such testimony competent and credible, the Veteran is not competent to diagnosis himself with hearing loss that rises to the level of a disability under 38 C.F.R. § 3.385.  This would involve medical findings and audiometric testing.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  At present, the Veteran's hearing loss is not so severe as to constitute a hearing loss disability for compensation purposes.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225   (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44   (1992).  In this matter there is no current hearing loss disability, thus service connection is not warranted.  Should the hearing loss prove more severe in the future, the Veteran is encouraged to submit another claim for service connection. 

C.  Service Connection for Hodgkin's Lymphoma-Factual Background and Analysis

The Veteran contends that he is entitled to service connection for Hodgkin's lymphoma.  He asserts that he may possibly have been exposed to radiation in Iraq, and that such exposure led to Hodgkin's lymphoma.  In a September 2006 statement, he described having spent one night in a schoolyard near a nuclear plant in Iraq.  He also described hauling warheads and various types of rockets, but not knowing whether any contained any radiation. 

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods. Davis v. Brown , 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected specific to radiation-exposed veterans. 38 U.S.C.A. § 1112(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.309(d) (2011).   Second, "radiogenic diseases" may be service connected pursuant to 38 C.F.R. § 3.311 (2011).  Third, service connection may be granted under 38 C.F.R. § 3.303(d) (2011) when it is established that the disease diagnosed after discharge was otherwise incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

With respect to the first method, the Board notes section 3.309(d)(1) provides that the diseases listed in paragraph (d)(2) of this section shall be service-connected if they become manifest in a radiation-exposed veteran.  The provisions of section 3.309(d) limit the diseases subject to presumptive service connection to those specified in section 3.309(d)(2). 

The provisions specifically exclude Hodgkin's disease as a disease subject to presumptive service connection. 

As to the second method, the provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease. 

The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  38 C.F.R. § 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made. 

The regulation provides a list of recognized radiogenic diseases in subsection 3.311(b)(2), and the regulatory time period when the diseases must become manifest. 38 C.F.R. § 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides that, even if the claimed disease is not one that is already recognized as radiogenic under subsection 3.311(b)(2), the claim will still be considered, or developed, pursuant to 38 C.F.R. § 3.311 if the veteran cites or submits competent scientific or medical evidence that the claimed disease is radiogenic. 

The Veteran does not contend, nor does the evidence show, that he participated in radiation risk activity as set forth in 38 C.F.R. § 3.309 (d)(3) i-vii, which primarily concern: exposure via participation in certain listed nuclear tests; occupation of, or prisoner of war status within a certain distance of Hiroshima or Nagasaki Japan from August 6, 1945 to July 1, 1946; or service of at least 250 days prior to February 1, 1992 in certain specified areas in Kentucky, Ohio or Tennessee.  The Veteran's claimed exposure is limited to his time spent in Iraq, which is not covered by this criteria.  

The RO submitted a request to verify possible radiation exposure to the Propenency Office for Preventative Medicine in February 2007.  In March 2007, the Office sent a reply stating that this office could not adequately assess the Veteran's claim without further documentation from relevant personnel and medical records.  The RO sent a letter to the Veteran requesting more detailed information with regard to his claimed radiation exposure in June 2007. 

In July 2007 the Veteran submitted a lay statement from his platoon sergeant that provided a general description of various environmental factors that service members could possibly be exposed to while serving in Iraq with the 733rd Transportation Company.  This included possible radiation exposure from recovering old Iraqi ammunition between July 28 and August 9, 2003, and from picking up wooden latrines near an old nuclear plant that was rumored by locals to be leaking radiation on May 9-10 of 2003.  He also reported possible radiation coming from blown up old Iraqi tanks that were suspected to be contaminated with depleted uranium.  He also described possible exposure to various fumes and chemicals including from fuel leaks and burning debris and waste, as well as bug sprays.  The sergeant qualified that this statement was to be used as a guide to help the soldiers, and was not an official document.  He indicated that some soldiers may have encountered more or less of these items of exposure.  

The Veteran did not submit further details elaborating on his own possible exposure to radiation following the RO's June 2007 request for such information.  Rather he submitted a vague statement in July 2007, essentially reiterating his statement from September 2006 and stating there was no way to tell the amount of radiation dosage he might have received.   

With regard to his lymphoma, the Veteran is noted to have had a normal lymphatic system on the December 2000 entrance examination for the Reserves.  He denied any history of cancers or tumors/growths/cysts in the accompanying report of medical history.  The available service treatment records are shown to have been negative for any complaints consistent with possible lymphoma.  The service personnel records also do not clearly indicate whether or not he was exposed to radiation while serving in Iraq as a motor vehicle operator.  As noted above, attempts to clarify whether the Veteran had actual exposure to radiation did not provide such clarification.  

Private medical records show that on July 26, 2005, the Veteran underwent a CT scan of the neck after a soft tissue neck mass of the left supra clavicular area was unresponsive to antibiotic treatment.  The impression was extensive adenopathy, most consistent with neoplasm, probably lymphoma.  Tissue diagnosis via biopsy was recommended.  On August 17, 2005, pathology results following biopsy of the neck mass diagnosed classical Hodgkin's lymphoma of the nodular sclerosis type.  He underwent further diagnostic testing in August 2005 including comprehensive CT scans of the neck, thorax, and pelvic regions, as well PET scans which all revealed findings consistent with the diagnosis of lymphoma.  An August 27, 2005 consult sheet noted the Veteran to be a normally strong individual with no prior health history.  He was noted to have served a year in Iraq until April 2004, and was presently staying busy and physically active working at a tire place.  The findings of Hodgkin's disease with nodular sclerosis diagnosed from the August 17th left neck biopsy was noted.  The presentation of the disease was noted to be of a painless left neck mass noted by the Veteran and other individuals who did not respond to antibiotic treatment, thus resulting in the biopsy being performed.  The doctor explained that clinically, this was a stage II-A left neck, upper mediastinum, paratracheal area with staging as yet incomplete.  The doctor did not however describe an actual onset date of the lymphoma.  

The Veteran treated his lymphoma with chemotherapy from September 2005 through February 2006.  By March 2006, repeated CT scans showed improvement as compared to the August 2005 testings.  By June 2006 he was seen post chemotherapy, with physical examination that was normal, and PET scan findings deemed to be favorable for true remission.  His status was initial remission of Hodgkin's following his chemotherapy. 

The VA records from January 2006 and April 2006 also noted the history of his being diagnosed and treated for Hodgkin's lymphoma.  However they provided no opinion as to the time of onset or cause of this condition.  

A September 2006 letter from the Veteran's oncologist confirmed that the tissue diagnosis of Hodgkin 's disease was made in August 2005.  It also contained a statement from the doctor indicating that there was little doubt that this illness was present before the actual biopsy.  It was not believed that this is an overnight phenomenon, but that it is something in a person at least for some time.  However this letter did not speculate as to the actual date of onset.

The report of an October 2010 VA examination discussed the question of whether the Veteran's lymphoma was related to his service.  The examiner stated that an examination was not required as a review of records did not offer any evidence of service related exposure to environmental contaminants that may cause Hodgkin's lymphoma with any degree of certainty.  The treatment and diagnosis were also noted to have been approximately 5 years ago, and, at present time the Veteran did not appear to have any symptoms.  He was asymptomatic at the time of his diagnosis, but as per his oncologist, his disease did not happen overnight or acutely.  The insidious nature of this disease and lack of symptoms may have delayed a diagnosis.  There did not appear to be a disability due to the disease, diagnostic procedure or treatment (which was chemotherapy only).

Based on a review of the foregoing, the Board finds that service connection for Hodgkin's lymphoma is not warranted.  The Veteran not shown to have had this disease during any period of active service.  As far as possible exposure to radiation, there has been no official verification of any dosage, and the Veteran did not provide sufficient information that could clearly be acted on to further investigate.  

The Veteran has suggested the possibility of inservice radiation exposure, with no verifiable evidence.  The lay statement submitted by his platoon sergeant does not provide sufficient evidence of exposure to radiation.  The sergeant confirmed that this was a general letter regarding the possible exposures that any of the soldiers serving in his platoon could have encountered, and was not to be taken as an official document regarding actual radiation dosage exposure. 

Although the Veteran's lay statements are credible and competent to the extent that they confirm what he experienced through his senses, the Veteran is not shown competent to confirm actual exposure to radiation.  There is no confirmed exposure to radiation, nor is there a basis upon which to grant service connection based on exposure to any other contaminants in Iraq.  Of note, the examiner in the October 2010 VA examination stated that a review of records did not offer any evidence of service related exposure to environmental contaminants that may cause Hodgkin's lymphoma with any degree of certainty.  Thus entitlement to service connection is not shown either based on radiation exposure or any other incident in Iraq on a direct basis, Combee, supra.  

With regard to whether service connection for the lymphoma can be granted based on the one year presumption, the Veteran has not presented evidence to support a finding that this disease was present to a compensable degree within one year of his discharge.  The Veteran was positively diagnosed with the lymphoma in August 2005, slightly more than one year after discharge.  While his oncologist suggested that this cancer had probably been present prior to the time he is shown to have gotten a CT scan in July 2005 and biopsied in August 2005, he was also noted to be asymptomatic prior to this diagnosis.  

Even if the cancer had been present during the presumptive postservice year, there were no symptoms and thus it would not have met the criteria for even a 10 percent rating, as required by the provisions of 38 CFR 3.309.  (See 38 C.F.R. § 4.117, Diagnostic Code 7715 for the criteria governing evaluation of Hodgkin's disease).  Thus service connection is not shown to be warranted on a presumptive basis.  

The preponderance of the evidence is against the claim, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine of 38 U.S.C.A. § 5107(b) is inapplicable here. 



ORDER

Service connection for a back disorder is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for Hodgkin's lymphoma is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


